DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0190082 to Scott et al. (hereinafter referred to as Scott).
	In regard to claim 1, as shown in figure 1, Scott discloses an air cleaner assembly (2). The air cleaner assembly (2) includes a filter housing (3) extending axially along a longitudinal axis. The filter housing (3) includes at least one sidewall (9) that extends between a first housing end (16) and a second housing end (17). The slots (175) can be considered to form a retainer proximate the second housing end (17). A cover (20) is removably coupled to the second housing end (17). The cover includes flexible tabs (171) that forms a handle assembly having a latch configured to releasably engage the retainer (175) of the filter housing, as discussed in paragraphs [0179] and [0180]. The flexible tabs (171) have a flexible portion connected to the cover (20) with a protrusion that extends beyond the cover, as shown in figure 1. The filter housing (3) is configured to accept a filter element (30) axially insertable into the filter housing (3) when the cover (20) is separated from the filter housing (3). 
	In regard to claim 2, the housing (3) in Scott has a top perimeter edge next to the cover (20). As shown in figures 1 and 3, the receivers (272) can be considered to form a plurality of axially extending walls. The receivers are closer to the top perimeter than the first housing end (16) and can be considered to be proximate the top perimeter edge. Each axially extending wall (272) is positioned substantially opposite another axially extending wall relative to the longitudinal axis, as shown in figure 3. 
	In regard to claim 6, there is a gap between the end of the tabs (171) and the housing (3) that allows a user to grasp the handle assembly (171).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0060453 to Holzmann et al. (hereinafter referred to as Holzmann).
	In regard to claim 1, as shown in figures 1 and 2, Holzmann discloses an air cleaner assembly (20). Holzmann includes a filter housing (22) extending along a longitudinal axis. The filter housing includes at least one sidewall (26) extending between a first housing end (28) and a second housing end (30), and a retainer (84) formed proximate the second housing end (30). A cover (40) is removably coupled o the second housing end (30). As shown in figures 1 – 3, The cover includes a flange portion (not numbered) and latch (76) that together can be considered to form a handle assembly. The latch (76) includes a flexible portion with a protrusion (78) configured to releasably engage the retainer (84) of the filter housing (22). The filter housing is configured to accept a filter element (42) axially insertable into the filter housing when the cover (40) is separated from the filter housing. 	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 9 – 12, 15 – 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann in view of US Patent Application Publication No. 2005/0193695 to Holmes et al. (hereinafter referred to as Holmes).
	In regard to claim 7, as discussed above in section 4, Holzmann discloses an air cleaner assembly as recited in claim 1. Holzmann includes a filter element having a filter media (54) arranged in a cylindrical manner. The filter media includes a first end fitted with a top endplate (not numbered) and a second end fitted with a bottom endplate (56). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). This adhesive layer can be considered to form an endplate on the filter media. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a top endplate made from a urethane adhesive that is used to attach the filter media to the cover as suggested by Holmes as this is a known material in the art for sealing and attaching a filter media to a cover. 
	In regard to claim 9, Holzmann discloses an air cleaner assembly (20), as shown in figures 1 and 2. Holzmann includes a filter housing (22) extending along a longitudinal axis. The filter housing includes at least one sidewall (26) extending between a first housing end (28) and a second housing end (30), and a slot (84) formed proximate the second housing end (30). A cover (40) is removably coupled to the second housing end (30). The cover can be considered to include a handle assembly having a flexible portion (76) with a protrusion configured to releasably engage the slot (84) of the filter housing (22). Holzmann further includes a filter element (42), as shown in figures 2 – 6, having a filter media (54) arranged in a cylindrical manner. The filter housing (22) is configured to accept the filter element (42) axially into the filter housing (22). The filter media includes a first end fitted with a top endplate (not numbered) and a second end fitted with a bottom endplate (56). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). This adhesive layer can be considered to form an endplate on the filter media. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a top endplate made from a urethane adhesive that is used to attach the filter media to the cover as suggested by Holmes as this is a known material in the art for sealing and attaching a filter media to a cover. 
	In regard to claim 10, in the combination of Holzmann and Holmes, the filter media is directly embedded into the urethane adhesive that forms the top endplate. 
	In regard to claim 11, Holzmann is used as the primary reference, but does not distinctly disclose how the filter element is sealed in the housing. Both axial and radial seals are well known in the art. The first end cap (56) in Holzmann includes an inner surface that predictably could be used to form a radial seal with an inner surface of the housing. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a radial seal formed between the filter element and an inner surface of the filter housing as radial seals are well known in the art and there is no evidence the type of seal used is critical. 
	In regard to claim 12, Holzmann is used as the primary reference and is considered to include a gap in the handle assembly that allows a user to grasp the handle assembly. 
	In regard to claim 15, Holzmann is used as the primary reference. Holzmann includes a flange portion (not numbered) that forms a static portion of the handle assembly. Holzmann is capable of being operated such that removing the filter element includes a user grasping the static portion simultaneous to moving the flexible portion toward the longitudinal axis to disengage the protrusion (76) from the slot (84) and axially removing the filter element (42) from the housing (22). 
	In regard to claim 16, as shown in figures 2 – 6, Holzmann discloses a filter element (42) having a filter media (54) arranged in a cylindrical manner. The filter media includes a first end fitted with a top endplate (56). A cover (40) is coupled to the filter media (54). As best shown in figures 2, 3, and 6, the cover includes a handle assembly that is formed by an outwardly extending flange portion (not numbered), which forms a static portion, and a tab (76), which forms a flexible portion. The cover (40) and the filter media (54) are axially insertable into a filter housing (22). The flexible portion (76) of the cover (40) is removably coupled to the filter housing (22) by the engagement/disengagement of a surface (78) of the tab (76) with an aperture (84) in the housing (22). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). This adhesive layer can be considered to form an endplate on the filter media. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a top endplate made from a urethane adhesive that is used to attach the filter media to the cover as suggested by Holmes as this is a known material in the art for sealing and attaching a filter media to a cover.
	In regard to claim 17, the flexible portion (76) in Holzmann can be considered to comprise a protrusion configured to engage a slot on the filter housing. The flexible portion is movable relative to the static portion to move the protrusi0on in an out of engagement with the slot. 
	In regard to claim 18, as best shown in figures 1 and 6 of Holzmann, the handle assembly can be considered to define a gap in the static portion allowing a user to grasp the handle assembly. 
	In regard to claim 19, as shown in figure 4, the filter media (54) is embedded directly into the top endplate (56).
	In regard to claim 22, Holzmann discloses an air cleaner assembly (20), as shown in figures 1 and 2. Holzmann includes a filter housing (22), a filter element (42), and a cover (40). The filter housing (22) extends axially along a longitudinal axis. The filter housing (22) includes at least one sidewall (26) extending between a first housing end (28) and a second housing end (30), and a retaining means (84) formed proximate the second housing end (30). The retaining means (84) retains the cover (40) with the filter housing. The cover (40) can be considered to include a handle assembly having an engaging means (76) for releasably engaging the retaining means (84) of the filter housing (22). The filter element (42) has a filter media (54) arranged in a cylindrical manner. The filter housing (22) is configured to accept the filter element (42) axially into the filter housing (22). The filter media includes a first end fitted with a top endplate (not numbered) and a second end fitted with a bottom endplate (56). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a top endplate made from a urethane adhesive that is used to attach the filter media to the cover as suggested by Holmes as this is a known material in the art for sealing and attaching a filter media to a cover. 

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
	In regard to claim 1, applicant argues that both Scott and Holzmann fail to teach or suggest a handle assembly with “a flexible portion having a protrusion configured to releasably engage the retainer of the filter housing. In regard to Scott, applicant argues that the handle described by Scott does not meet this limitation. The rejection, however, considers the flexible tabs (171) to form the handle portion. Therefore, applicant’s arguments are moot as they do not address the structure in the rejection that is considered to form the handle portion. As discussed in the rejection above, the flexible tabs include a flexible portion having a protrusion. In regard to Holzmann, applicant argues that the clamp tab (76) is on the sidewall of the filter element and not part of the handle assembly on the cover. The examiner respectfully disagrees. As shown in figures 2 and 3, the tab (76) is integrally formed with the cover. The flange portion (not numbered) and latch (76) together can be considered to form a handle assembly. The highlighted region in the image shown below, which is a section of figure 3 of Holzmann, can be considered to form the handle assembly of Holzmann.

    PNG
    media_image1.png
    197
    191
    media_image1.png
    Greyscale


	In regard to claims 9, 16, and 22, applicant argues that the combination of Holzmann and Holmes does not teach or suggest a cover attached to the filter media using a urethane adhesive which forms and acts as the top endplate. As shown in the image below, which is a portion of figure 6 of Holzmann, a top endplate is provided between the filter media and the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes was used to suggest using a urethane adhesive to form this endplate. As discussed in Holmes, such a material is known to be used to connect a filter media to a cover. Applicant argues this layer of urethane adhesive cannot be considered to form an “endplate”, but does not describe what specific structure an “endplate” has that is lacking in the urethane layer. The urethane in the combination of Holzmann and Holmes is located as the top of the filter media and is in a generally plate shape. The examiner maintains that urethane material in the combination of Holzmann and Holmes forms a top endplate, as broadly recited in the claims. 



    PNG
    media_image2.png
    389
    1094
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 3 – 5, 8, 14, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3 was indicated to include allowable subject matter in the previous office action (Non-Final Rejection mailed March 17, 2022). Claim 3 has been amended to include the limitations from previous claims 1 and 2 to place it in independent form. Therefore, claim 3 is now allowed for the same reason as discussed in the previous office action. Claims 4 and 5 depend from claim 3 and are allowed for at least the same reason as claim 3. 
	Claim 8 was indicated to include allowable subject matter in the previous office action. Claim 8 has been amended to include the limitations from previous claims 1 and 7 to place it in independent form. Therefore, claim 8 is now allowed for the same reason as discussed in the previous office action.
	Claim 14 was also indicated to include allowable subject matter in the previous office action. Claim 8 has been amended to include the limitations from previous claim 9 to place it in independent form. Therefore, claim 14 is now allowed for the same reason as discussed in the previous office action.
	Claim 21 was allowed in the previous office action and a statement of the reasons for allowance was provided therein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773